Citation Nr: 0627524	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 through 
September 1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2002 rating decision, the RO granted service 
connection for arteriosclerotic heart disease, and assigned a 
rating of 60 percent, effective July 9, 2001.  The veteran is 
seeking an initial rating in excess of 60 percent for 
arteriosclerotic heart disease.

In his October 2003 notice of disagreement, the veteran 
reported that he had scheduled an appointment to see his 
cardiologist.  Furthermore, the VA medical records include 
numerous references noting that that the veteran is also 
followed by a private cardiologist in Dalton, Georgia in 
addition to the VA cardiologist.  However, these private 
cardiology reports were never requested and consequently are 
not of record.  The Board notes that copies of these private 
cardiology reports should be requested.  See 38 C.F.R. 
§ 3.159(c)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Ask the veteran to provide the names, 
addresses, and dates of treatment for 
the cardiologist located in Dalton, 
Georgia, referred to in the VA 
outpatient progress notes dated 
September through November 2004.  
Additionally, the veteran should 
provide the names and addresses of any 
non-VA cardiologists from whom he has 
received treatment.  After obtaining 
the necessary authorizations, the AMC 
should attempt to obtain copies of the 
veteran's treatment records.  If the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request the 
veteran to submit such evidence.

2.	The AMC should provide the veteran 
with proper VCAA notice of the 
information and evidence necessary to 
establish an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain 
and submit, what evidence will be 
retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that 
pertains to the claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 C.F.R. § 3.159.

3.	After the foregoing, the AMC should 
readjudicate the veteran's claim(s) 
and if the determination is adverse to 
the veteran, both him and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


